944 F.2d 902
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Fred A. SHEARER, Petitioner-Appellant,v.WILLIAMS, Commonwealth of Virginia, Respondents-Appellees.
No. 91-7598.
United States Court of Appeals, Fourth Circuit.
Submitted July 17, 1991.Decided Sept. 16, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Jackson L. Kiser, District Judge.  (CA-90-708-R)
Fred A. Shearer, appellant pro se.
Richard Bain Smith, Assistant Attorney General, Richmond, Va., for appellees.
W.D.Va.
DISMISSED.
Before DONALD RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Fred A. Shearer seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Shearer v. Williams, CA-90-708-R (W.D.Va. May 24, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.